Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 30, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  131239 & (11)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131239
                                                                    COA: 268385
                                                                    Oakland CC: 2005-202624-FC
  ALLEN HAZIEL CUMBUS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 28, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion to remand is
  DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 30, 2006                   _________________________________________
         p1122                                                                 Clerk